Electronically Filed
                                                             Supreme Court
                                                             SCOT-XX-XXXXXXX
                                                             30-NOV-2018
                                                             07:59 AM




       SCOT-XX-XXXXXXX, SCOT-XX-XXXXXXX, & SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     IN THE MATTER OF CONTESTED CASE HEARING RE CONSERVATION
      DISTRICT USE APPLICATION (CDUA) HA-3568 FOR THE THIRTY
         METER TELESCOPE AT THE MAUNA KEA SCIENCE RESERVE,
         KA#OHE MAUKA, HÂMÂKUA, HAWAI#I, TMK (3) 404015:009


       APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                 (BLNR-CC-16-002 (Agency Appeal)

                         ORDER OF CORRECTION
                           (By: Wilson, J.)

          It is hereby ordered that the Dissenting Opinion by

Wilson, J., filed on November 9, 2018, is corrected as follows:

          1.   On page 13, footnote 7, numbers (2), (3) and (4) of

the block quote are deleted and replaced with:
          (2) mitigation measures of restoring the abandoned Poli#ahu
          Road and decommissioning the five telescopes will be
          adopted, and (3) other measures to lessen the impacts of the
          TMT will be adopted, the BLNR did not clearly err in
          concluding that the TMT will not have a substantial adverse
          impact to existing natural resources within the surrounding
          area, community, or region, as prohibited by HAR § 13-5-
          30(c)(4).

          2.   On page 15, footnote 8, the sentence starting on

line 7 that reads, “However, HAR § 13-5-30(c)(4) prohibits land

use in the conservation district where the land use will cause a
substantial adverse impact.” is amended to read “However,

contrary to the assumption of the Majority that TMT can proceed

conditioned on significant, long-term mitigation measures, HAR §

13-5-30(c)(4) prohibits land use in the conservation district

where the land use will cause a substantial adverse impact.”

          3.   On page 17, line 8, the word “international” is

deleted and replaced with “widely accepted principles of”, and

the word “protects” is deleted and replaced with “protect”.

          4.   On page 30, line 6, the words “of Trinidad and

Tobago” are inserted between the words “Policy” and “which”.

          5.   On page 31, footnote 18, the citation to “Clean

Water Act, 33 U.S.C. § 1362 (2014)” is corrected to “Federal

Water Pollution Control Act, 33 U.S.C. §§ 1251-1387 (2012).”

          6.   The first five sentences of the paragraph beginning

on page 34, line 4, are deleted and replaced with a separate

paragraph reading:
                The degradation principle peels away this protection. It
          allows further degradation based on damage cumulatively caused
          by prior impacts. The BLNR’s analysis regresses to a former
          stage of the law—prior to the passage of HAR § 13-5-30(c)(4) in
          1994—when the conservation district was not protected by the
          proscription codified in HAR § 13-5-30(c)(4) barring land use
          that causes a “substantial, significant and adverse” impact on
          cultural resources. Per the degradation principle, protection
          of cultural resources at the summit of Mauna Kea regresses to a
          time prior to 1994, when the purpose of regulating land use in
          the conservation district had not yet been specifically defined
          by regulation as “conserving, protecting, and preserving the
          important natural and cultural resources of the State[.]” HAR
          § 13-5-1 (1994).

          7.   Other technical corrections have been made

throughout the dissenting opinion.


                                  2
          An Amended Dissenting Opinion will be filed

concurrently with this order.

          DATED:   Honolulu, Hawai#i, November 30, 2018.

                            /s/ Michael D. Wilson

                            Associate Justice




                                3